DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1, 4-7, 9-10, 13-16, and 18 are currently pending.
Claims 2-3, 8, 11-12, 17, and 19-20 have been canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/05/2021 has been entered.

Response to Amendments
Applicant’s amendments filed 03/08/2021 have been entered.
Claims 1 and 10 have been amended. Claims 19 and 20 have been canceled.
The Section 103 rejections have been withdrawn in view of Applicant’s amendments.
However, new Section 103 rejections have been implemented to reflect Applicant’s amendments.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4-7, 9-10, 13-16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable by Hirai et al. (US 2013/0177748 A1) in view of Fong et al. (US 2010/0327493 A1) and in further view of Priou (FR 2727416 A1; machine translation).
Regarding claims 1, 4-7, 9-10, 13-16, and 18,
Hirai teaches a transparent laminate for use as a window panel (a cover window) for positioning on a display panel in a display device (Hirai: abstract; par. 0003-0005, 0008, 0046-0048, and 0071). The cover window comprises a plastic film (131, a base film); and a laminate layering (such as layers 120, 110, 120) may be consider positioned on the base film (Hirai: Fig. 2; par. 0032-0037, 0041, 0048, and 0058). The transparent high-elasticity layers (120) may be composed of acryl-based resins which may be UV cured and therefore be considered photocurable (Hirai: par. 0054). The transparent material layer (110) may include thermosetting resins and thus may be considered a thermosetting coating layer (Hirai: par. 0051). The plastic film (131, the base film) may include polyethylene terephthalate or polycarbonate and is shown in Fig. 2 and described to be a single layer (Hirai: Fig. 2; par. 0060 and 0061). Thus, the base film may be considered to include at least one of polyethylene terephthalate, triacetyl cellulose, polyimide, polycarbonate, thermoplastic polyurethane, and a silicon rubber.
It is noted that the combination of the two transparent high-elasticity layers (120) which sandwich and are in direct contact with a first and a second face of the transparent material layer (110) wherein the combination of the layers may be considered the claimed coating layer. The uppermost photocurable layer (120) may be considered to define “an external surface” of the 131) may be considered an additional layer on top of the claimed cover window. The boxed section of Fig. 2 may be considered the claimed cover window in which the claims do not preclude an additional layer (131) being placed on said cover window or the additional silsesquioxane layer (132) below the labeled base film (Hirai: see adapted Fig. 2 below). It is further noted that the base film (131) may be considered to define “an external surface of the cover window” as said base film is an outmost layer and thus comprises an outermost “external” surface compared to the interior layers of the cover window laminate. That is, the claims do not preclude additional layers, films, coatings, or other structures being placed above or below said claimed cover window.

    PNG
    media_image1.png
    436
    1026
    media_image1.png
    Greyscale

The photocurable layers (120) may each have a thickness of from 1 µm to 100 µm (Hirai: par. 0016). The thermosetting coating layer (110) may have a thickness of from 10 µm to 2 mm (2,000 µm) which overlaps with the claimed 60 µm or more of the total thickness of the coating layer (Hirai: par. 0014). The total thickness may be less than 100 µm given the disclosed ranges; for example, 1 µm for the first photocurable layer, 1 µm for the second photocurable layer, and 60 µm for the thermosetting coating layer. Thus, the total thickness of the coating layer overlaps with the claimed 100 µm or less. Additionally, the sum of the thicknesses of the 
Hirai does not explicitly teach the photocurable coating layers (i.e. the UV curable transparent high-elastic layer composed of an acrylic-based) comprise the claimed iodine-based or sulfuric acid-based initiator having the specific structure required by Chemical Formula 1 or Chemical Formula 2. 
Fong teaches utilizing cationic photopolymerization initiators to improve thermal stability and mechanical properties of photocurable compositions (Fong: abstract; par. 0013). The cationic photopolymerization initiators comprise a mixture of a cationic photoinitiator (A) which may be selected from various sulfonium hexafluorophosphate salts, which satisfies Chemical Formula 2, such as the backbone displayed in Chemical Formula (V) (Fong: par. 0016-0028 and par. 0035) and a cationic photoinitiator (B), which may be an iodonium salt that satisfies Chemical Formula 1, such as (4-methyl phenyl)(4-(2-methyl propyl)phenyl)iodonium hexafluorophosphate (Fong: par. 0055 and 0056). The photocurable compositions may be thermosetting compounds and may comprise curable components such as (meth)acrylate (an acrylic-based resin) (Fong: par. 0080-0090
Hirai and Fong are in the corresponding field of photocurable compositions having photoinitiators for use in layers such as in electronic devices (Fong: par. 0190). Therefore, it would have been obvious to one of ordinary skill in the art to utilize iodonium and sulfonium salt-based initiators with the structures that satisfy Chemical Formula 1 and Chemical Formula 2 as the photoinitiators in the transparent substrate layers of Hirai to provide improved thermal stability and mechanical properties of the photocurable compositions as taught by Fong. 
Hirai does not explicitly teach the thermosetting coating layer comprises a boric-acid-based initiator represented by Chemical Formula 3.
Priou teaches cationic initiators composed of sulphonium salts such as diaryl sulfonium tetrakis(pentafluorophenyl)borate salts which meets the structure required by Chemical Formula 3 to aid in the polymerization or crosslinking of functional monomers and/or polymers such as thermosetting compounds which are crosslinkable so as to obtain a material with the desired hardness and mechanical strength for use in coatings (Priou: abstract; pg. 1, par. 1, 5-6; pg. 2, par. 9-18 – pg. 3, par. 1-18).
Hirai and Priou are in the corresponding field of thermosetting coating compositions with corresponding interest of improving the hardness. Therefore, it would have been obvious to one of ordinary skill in the art to utilize a sulfonium boric acid-based initiator which satisfies Chemical Formula 3 for the sulfonium salt-based initiator in the thermosetting layer of Hirai to properly cure the coating and provide the desired hardness and mechanical strength as taught by Priou.
Hirai is silent towards the claimed cover window having a hardness of about 6 H to about 8 H. Hirai when modified with Fong and Priou, as explained above in the rejection of claims 4-7 and 13-16, to modify the compositions of the thermosetting coating layer and the photocurable 
Hirai modified by Fong and Priou teaches a cover window having the claimed structure, such as the claimed thickness requirements and layer ordering, and the claimed compositions for the coating layer and the base film and would therefore be expected to exhibit the same or substantially similar characteristics such as the claimed hardness of about 6 H to about 8H.
As stated in In re Best, 562 F.2d 1252, 1255 (CCPA 1977):  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product. Whether the rejection is based on “inherency” under 35 U.S.C. § 102, on “prima facie obviousness” under 35 U.S.C. § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO’s inability to manufacture products or to obtain and compare prior art products. See MPEP 2112.

Response to Arguments
Applicant’s arguments filed 03/08/2021 have been fully considered but they are not found persuasive.
Applicant argues that Hirai does not teach or suggest the claimed photocurable coating layer which defines and external surface of the cover window having the claimed hardness of about 6 H to about 8 H. Applicant argues that Hirai teaches additional layers (130) being placed over the labeled photocurable layers (120, labeled by the Examiner) which are used to give the 120) itself giving the claimed surface hardness.
The argument is not found persuasive as Hirai alone is not utilized to teach the claimed surface hardness and the claims do not preclude additional layers or structures being placed on top of or beneath the claimed/labeled cover window. That is, the combination of the two transparent high-elasticity layers (120) which sandwich and are in direct contact with a first and a second face of the transparent material layer (110) wherein the combination of the layers may be considered the claimed coating layer. The uppermost photocurable layer (120) may be considered to define “an external surface” of the cover window as detailed in the “boxed” section of annotated Figure 2 below as the additional layer (131) may be considered an additional layer on top of the claimed cover window. The boxed section may be considered the claimed cover window in which the claims do not preclude an additional layer (131) being placed on said cover window or the additional silsesquioxane layer (132) below the labeled base film (Hirai: see adapted Fig. 2 below). It is further noted that the base film (131) may be considered to define “an external surface of the cover window” as said base film is an outmost layer and thus comprises an outermost “external” surface compared to the interior layers of the cover window laminate.

    PNG
    media_image1.png
    436
    1026
    media_image1.png
    Greyscale

Regarding the argument that Hirai does not teach the claimed surface hardness, Hirai alone is not utilized to teach this limitation, but the combination of Fong and Priou renders the claimed property inherent as explained in the rejection above. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). See MPEP 2145 IV.
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Travis M Figg whose telephone number is (571)272-9849.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783